Citation Nr: 0029948	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, and from October 1953 to July 1955.  His appeal 
comes to the Board of Veterans' Appeals (Board) from a May 
1998 RO decision that denied service connection for 
degenerative or rheumatoid arthritis of multiple joints, 
claimed as due to cold injury.


FINDING OF FACT

Degenerative or rheumatoid arthritis of multiple joints was 
not present during service or for many years thereafter, and 
it was not caused by any incident of service including a cold 
injury.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from November 
1950 to August 1952, and from October 1953 to July 1955.  His 
service discharge documents indicate he had service in Korea 
during the Korean War and was awarded the Combat Infantryman 
Badge.  His service medical records are unavailable and 
reportedly were destroyed in the 1973 fire at the National 
Personnel Records Center.

An August 1975 report from Roland R. Springgate, M.D., notes 
that the veteran was in good health until May 1975 when he 
developed jaw and then chest pain; laboratory studies showed 
elevated uric acid levels.  Symptoms of multiple joints were 
reported including the right temporomandibular joint, wrists, 
ankles, feet, and low back.  the veteran was treated with 
various medications.  Dr. Springgate reported impressions of 
psoriatic arthritis, possible sarcoid, possible post-
infection, and possible Reiter's syndrome.

An October 1975 report from Linda A. Ward, M.D., a doctor at 
the Mayo Clinic, sent to Dr. Springgate, notes that the 
veteran was referred to the clinic for evaluation of 
polyarthritis of 5 months duration.  The exact nature of the 
polyarthritis was unknown, but it had been thought to be a 
possible early rheumatoid arthritis.  Following evaluation, 
the doctor from the Mayo Clinic reported that the veteran had 
an inflammatory polyarthritis most consistent with an early 
form of rheumatoid arthritis.  It was noted that that there 
were some atypical features that made the doctor reluctant to 
make a hard and fast diagnosis of rheumatoid arthritis.

A document shows that in February 1976 the Social Security 
Administration (SSA) approved the veteran for disability 
benefits based on a diagnosis of polyarthritis, probably 
rheumatoid.  It was noted the disability began in June 1975.  
Later records show the veteran returned to work and his SSA 
benefits were terminated.

A May 1976 statement from Dr. Springgate notes the veteran 
continued to be treated for rheumatoid arthritis.

In February 1977, Dr. Springgate reported that the veteran 
was first seen in August 1975 and had been followed on a 
monthly basis for rheumatoid arthritis.  There were symptoms 
involving the right temporomandibular joint, shoulders, 
wrists, ankles, and MP joints.  

At an April 1977 VA examination, the veteran reported he had 
been treated since 1975 for rheumatoid arthritis.  On X-ray 
reports, the radiologist reported that there was minimal 
spurring at the base of the calcaneus bilaterally, and there 
were normal ankles, shoulders, and wrists.  The clinical 
examiner reported diagnoses of chronic degenerative joint 
disease of the shoulders, wrists, and ankles.

In November 1977, Dr. Springgate reported that since 1975 the 
veteran had received treatment, including gold therapy, and 
the joints involved were the shoulders, wrists, hands, 
ankles, and heels.  The diagnosis was polyarthritis, thought 
to be rheumatoid.  

Private clinical treatment records show the veteran was seen 
for various medical problems in and after the 1980s.  In May 
1981, he injured his left hip in a fall.  In November 1984, 
it was reported that that he had arthritis in the past and 
had been seen at the Mayo Clinic and by Dr. Springgate.  He 
reported that he had been on gold therapy in the past but 
discontinued the treatment.  He had multiple joint 
complaints.  Laboratory studies showed normal sedimentation 
rate and a negative rheumatoid battery.  In January and 
February 1985, it was reported that that he was trouble with 
his "arthritis," especially left hand and shoulder.  The 
doctor noted laboratory tests were normal and said he had a 
hard time accepting the diagnosis of rheumatoid arthritis.  
In March 1986, there was a checkup for arthritis but no 
pertinent findings were reported.  The veteran was seen for 
right foot pain in March 1992, and the impression was 
possible gout.  In July 1992, he complained of back pain.  He 
was seen for pes cavus in 1993.  Records from December 1993 
to February 1994 show complaints of ankle and foot pain, and 
impressions included Achilles tendinitis and calcaneal spur.  
There was a complaint of right knee pain in July 1995, and 
the impression was Baker's cyst.  In September and October 
1995, the veteran complained of leg pain, and the impression 
was tendinitis.  A March 1996 chest X-ray incidentally noted 
spurring of the thoracic spine.  The veteran had X-rays in 
June 1997 because of complaints of back and left hip pain; X-
rays of the lumbar spine showed mild degenerative changes, 
and X-rays of the left hip were normal.  In July 1997, he 
complained of left hip pain, and examination was normal.

In July 1997, the veteran filed a claim for service 
connection for arthritis of multiple joints which he claimed 
was due to cold exposure while serving in Korea.  With his 
claim he submitted a list of treatment for arthritis 
beginning in 1970 (subsequent development of the evidence led 
to records from 1975 and later).  

With his claim, the veteran submitted a June 1997 statement 
from a fellow soldier concerning exposure to cold while 
serving in Korea in 1951-1952. 

On a March 1998 VA examination, the veteran gave a history of 
frozen feet in Korea and said his feet and hands were now 
sensitive to cold.  He said that he had no recent problem 
with gout.  The examiner stated that review of the veteran's 
claims file led him to believe that the veteran never had a 
firm diagnosis of rheumatoid arthritis.  Following clinical 
and X-ray examination, the diagnoses included history of cold 
injury to the feet and hands, with normal examination.  The 
examiner also reported that the veteran had degenerative 
joint disease of the right knee and low back, and related X-
ray reports are associated with the examination.  X-rays of 
the hands, hips, left knee, and feet were negative for 
arthritis.  The examiner stated that any opinion as to 
whether the veteran's arthritis was secondary to cold 
exposure would be entirely speculation.

In a June 1998 statement, the veteran asserted that 
degenerative and/or rheumatoid arthritis was due to his cold 
exposure during the Korean War, and he said that arthitis can 
manifest itself 20 to 30 years after exposure to cold.  

In August 1998, David A. Franks, M.D., reported that the 
veteran had significant arthritis of the lower extremities.  
Dr. Franks said that he understood that the veteran had 
served in Korea and said that it was very possible that this 
could lead to arthritic complaints.  He added however that 
there was obviously no way of proving this one way or the 
other, only that it was a possibility.

The veteran testified at a hearing at the RO in November 
1998.  He said that he had cold injury to his feet during his 
service in Korean in 1951-1952 and that he believed that this 
led to arthritis "basically all over."  He described symptoms 
in multiple joints including his neck, shoulders, elbows, low 
back, hips, knees, ankles, and feet.  He said that in the 
"1960s" he received SSA disability benefits for a period of 
time because of arthritis and also at that time went to the 
Mayo Clinic for the problem.

In subsequent statements in 1999, the veteran reiterated his 
belief that a cold injury during Korean service led to 
multiple joint arthritis.  He also submitted additional 
recent statements from fellow servicemen, to the effect that 
he was exposed to cold in Korea and was then treated for 
frostbite and frozen feet. 

II.  Analysis

The veteran claims service connection for degenerative or 
rheumatoid arthritis of multiple joints which he asserts is 
the result of cold exposure in Korea.  The file shows the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for arthritis will be presumed if manifest to a 
compensable degree within one year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran served on active duty from 1950 to 1952, and from 
1953 to 1955.  He had service in Korea and engaged in combat.  
His service medical records are not available and are 
apparently destroyed.  It is neither contended nor suggested 
by the evidence that arthritis was present during service or 
for many years thereafter.  The first contemporaneous record 
of arthritis is from 1975, about 20 years after service.  The 
veteran has at times asserted a somewhat earlier date of 
first treatment for arthritis, such as in the 1960s or 1970; 
such is not shown by credible evidence and, in any event, 
would still be many years after service and long past the 1-
year period for presumptive service connection.  The medical 
impression in 1975 was that the veteran had rheumatoid 
arthritis, although later medical records suggest such was 
incorrect.  The 1998 VA examination noted degenerative 
arthritis of the right knee and low back.  The doctor noted 
the veteran gave a history of cold injury to the feet and 
hands, but current examination was normal.  The VA doctor 
said it would be entirely speculative to associate the 
veteran's arthritis with cold exposure.  In a 1998 statement, 
a private doctor said it was very possible that service in 
Korea could lead to arthritis, yet the doctor also said there 
was no way of proving this and it was only a possibility.

The veteran engaged in combat during the Korean War, and 
under the circumstances it may be assumed, even in the 
absence of official service records, that he then had cold 
exposure or a cold injury.  38 U.S.C.A. § 1154.  However, 
even in the case of a combat veteran, service connection for 
a disability requires competent medical evidence to link a 
current disability with an injury or disease in service.  
Id.; Kessel v. West, 13 Vet.App. 9 (1999).  As a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The private and VA doctors' statements in 1998 are not in 
opposition to each other.  Rather, both doctors indicate it 
would be speculative to associate the veteran's arthritis 
with service in Korea including cold exposure at that time.  
Pure speculation goes beyond the reasonable doubt doctrine.  
See 38 C.F.R. § 3.102.  There is no competent medical 
evidence to link the veteran's multiple joint arthritis, 
first shown many years after service, with any incident of 
service including cold exposure.  The gap of many years after 
service, without any medical evidence of arthritis, also 
makes it unlikely that the arthritis is related to service.  

The Board concludes that arthritis of multiple joints, 
whether rheumatoid or degenerative, began many years after 
service and was not caused by any incident of service, 
including cold exposure.  Arthritis was neither incurred in 
nor aggravated by active service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
arthritis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for arthritis is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

